DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Claim Objections
Claims 1, 4-6, 9-10, 12, 16, 19, 24-25, 27, and 31 are objected to because of the following informalities:  
Regarding claim 1, “to be configured” should be changed to -- is configured -- in line 2 because the limitation includes optional language.
Regarding claim 4, “to be configured” should be changed to -- is configured -- in line 2 because the limitation includes optional language.
Regarding claim 5, “to be configured” should be changed to -- is configured -- in line 2 because the limitation includes optional language; and define “LU” in line 3.
Regarding claim 6, define “MIMO” in line 3.
Regarding claim 9, define “5G” in line 2.
Regarding claim 10, define “LMMSE” in line 3.
Regarding claim 12, define “MIMO” in line 2; and define “LU” in line 3.
Regarding claim 16, define “5G” in line.
Regarding claim 19, define “MIMO” in line 3; and define “LU” in line 4.
Regarding claim 24, define “5G” in line 2.
Regarding claim 25, define “LMMSE” in line 2.
Regarding claim 27, define “MIMO” in line 2; and define “LU” in line 3.
Regarding claim 31, “to be configured” should be changed to -- is configured -- in line 2 because the limitation includes optional language.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more parallel processing unit to be configured to equalize in claim 1 and one or more parallel processing units to equalize in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-14, 21-22, 24-27, 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “one or more parallel processing units” is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. From the above limitation, one of ordinary skill in the art before the effective filing date of the claimed invention was made can interpret the claim as “one parallel processing unit” OR “more parallel processing units”. In the case where the claim is interpreted as “one parallel processing unit”, the claimed language is indefinite because one processing unit can not be parallel. For parallelization, there is needed to be more than two processing units. Therefore claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claims 2-8 and 31-33 are rejected under the same scope as being dependent on the rejected independent claim 1.

Regarding claim 6, the limitation “equalizing the one or more fifth-generation (“5G”) radio signals in parallel” is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. From the above limitation, one of ordinary skill in the art before the effective filing date of the claimed invention was made can interpret the claim as “equalizing one 5G radio signal in parallel” OR “equalizing more 5G radio signal in parallel”. In the case where the claim is interpreted as “equalizing one 5G radio signal in parallel”, the claimed language is indefinite because equalizing only one 5G radio signal cannot be in parallel. For parallelization, there is needed to be more than two 5G radio signals. Therefore claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claims 7-8 are rejected on the same ground as for claim 6 because of similar scope.

Regarding claim 13, the limitation “the one or more processors to perform the equalization in parallel” is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. From the above limitation, one of ordinary skill in the art before the effective filing date of the claimed invention was made can interpret the claim as “the one processor to perform the equalization in parallel” OR “the more processors to perform the equalization in parallel”. In the case where the claim is interpreted as “the one processor to perform the equalization in parallel”, the claimed language is indefinite because one processor cannot perform in parallel. For parallelization, there is needed to be more than two processors. Therefore claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 14 is rejected on the same ground as for claim 13 because of similar scope.

Regarding claim 21, the limitation “the one or more processors to equalize … in parallel” is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. From the above limitation, one of ordinary skill in the art before the effective filing date of the claimed invention was made can interpret the claim as “the one processor to equalize … in parallel” OR “the more processors to equalize … in parallel”. In the case where the claim is interpreted as “the one processor to equalize … in parallel”, the claimed language is indefinite because one processor cannot perform in parallel. For parallelization, there is needed to be more than two processors. Therefore claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 22 is rejected on the same ground as for claim 21 because of similar scope.

Claims 24-27 are rejected on the same ground as for claim 1 because of similar scope. Claims 28-30 are rejected under the same scope as being dependent on the rejected independent claim 24.

Claim 31 is rejected on the same ground as for claim 1 because of similar scope.

Claims 32-33 are rejected on the same ground as for claim 6 because of similar scope.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 16, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al. US 2021/0297121.
Consider claim 1, Hao discloses A processor (see FIG. 9), comprising: 
one processing units to be configured to equalize one fifth-generation ("5G") radio signals based, at least in part, on shared memory (see FIG. 3 and 9, ¶ [0003] and [0078], wherein the equalizer 310 configured to equalize the 5G radio signals based, at least in part, on shared memory 930 i.e. other components in FIG. 9 shares the memory 930 via bus 945).

Claims 9 and 16 are rejected on the same ground as for claim 1 because of similar scope.

Consider claim 24, Hao discloses A system (see FIG. 3), comprising: 
one antenna to receive one 5G radio signal (see FIG. 3 and ¶ [0003], wherein the antenna receives the 5G radio signal); and 
one processing units to equalize the 5G radio signal based, at least in part, on shared memory (see FIG. 3 and 9, ¶ [0003] and [0078], wherein the equalizer 310 configured to equalize the 5G radio signals based, at least in part, on shared memory 930 i.e. other components in FIG. 9 shares the memory 930 via bus 945).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, 17, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 in view of Waldhauser et al. US 2017/0180159.
Consider claim 2, Hao discloses every claimed limitation in claim 1.
However Hao does not explicitly disclose wherein the equalization is based, at le3ast in part, on a linear minimum mean square error (“LMMSE”) estimation. Waldhauser teaches wherein the equalization is based, at le3ast in part, on a linear minimum mean square error (“LMMSE”) estimation (see ¶ [0045]). Waldhauser further discloses eliminating multipath interference (see ¶ [0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao, and to include wherein the equalization is based, at le3ast in part, on a linear minimum mean square error (“LMMSE”) estimation, as taught by Waldhauser for the purpose of eliminating multipath interference, as discussed by Waldhauser (see ¶ [0042]).

Consider claim 3, Waldhauser discloses wherein the equalization is based, at least in part, on a linear minimum mean square error ("LMMSE") estimation (see ¶ [0045]); and wherein an augment matrix is used to solve coefficients and residual error values of the LMMSE estimation (see ¶ [0046]).

Claims 10 and 25 are rejected on the same ground as for claims 2-3 because of similar scope.

Claim 17 is rejected on the same ground as for claim 3 because of similar scope.

Consider claim 33, Waldhauser discloses wherein the one processing units execute instructions to equalize, in parallel, the one or more fifth-generation ("5G") radio signals using data stored in the shared memory (see FIG. 1 and 3, ¶ [0029] and [0038-0039]).

Claims 4, 20, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 in view of Waldhauser et al. US 2017/0180159 as applied to claims 1, 16, and 24 above, and further in view of Bui US 2009/0185611.

Consider claim 4, Hao in view of Waldhauser discloses every claimed limitation in claim 1.
However Hao in view of Waldhauser does not explicitly disclose the one or more parallel processing units to be configured to solve coefficient and residual error values of the LMMSE estimation based, at least in part, on Cholesky factorization, forward substitution, and backward substitution. Bui teaches the one or more parallel processing units to be configured to solve coefficient and residual error values of the LMMSE estimation based, at least in part, on Cholesky factorization, forward substitution, and backward substitution (see ¶ [0009-0014]). Bui further discloses computing the equalizer filter coefficients to be computationally les complex (see ¶ [0008]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao in view of Waldhause, and to include the one or more parallel processing units to be configured to solve coefficient and residual error values of the LMMSE estimation based, at least in part, on Cholesky factorization, forward substitution, and backward substitution, as taught by Bui for the purpose of computing the equalizer filter coefficients to be computationally les complex, as discussed by Bui (see ¶ [0008]).

Claims 20 and 28-29 are rejected on the same ground as for claim 4 because of similar scope.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 in view of Waldhauser et al. US 2017/0180159 as applied to claim 1 above, and further in view of Nieto et al. US 2006/0176941.
Consider claim 5, Hao in view of Waldhauser discloses every claimed limitation in claim 1.
However Hao in view of Waldhauser does not explicitly disclose the one or more parallel processing units to be configured to solve coefficient and residual error values of the LMMSE estimation based, at least in part, on LU factorization and backward substitution. Nieto teaches the one or more parallel processing units to be configured to solve coefficient and residual error values of the LMMSE estimation based, at least in part, on LU factorization and backward substitution (see ¶ [0010]). Nieto further discloses providing high data rates despite multi-path and fading channel conditions (see ¶ [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao in view of Waldhauser, and to include the one or more parallel processing units to be configured to solve coefficient and residual error values of the LMMSE estimation based, at least in part, on LU factorization and backward substitution, as taught by Nieto for the purpose of providing high data rates despite multi-path and fading channel conditions, as discussed by Neito (see ¶ [0007]).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 in view of Dar US 10,305,603.
Consider claim 6, Hao discloses every claimed limitation in claim 1.
However Hao does not explicitly disclose wherein a technique for equalizing the radio signals in parallel is selected based at least in part on a MIMO configuration. Dar teaches wherein a technique for equalizing the radio signals in parallel is selected based at least in part on a MIMO configuration (see FIG. 4C and col. 7 lines 56-65, wherein the technique for equalizer 470 is based at least in part of the coefficients selected form the MIMO configuration controller 470). Dar further discloses supporting a lower BER and/or a higher data-transport capacity (see col. 1 lines 60-63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao, and to include wherein a technique for equalizing the radio signals in parallel is selected based at least in part on a MIMO configuration, as taught by Dar for the purpose of supporting a lower BER and/or a higher data-transport capacity, as discussed by Dar (see col. 1 lines 60-63).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 in view of Dar US 10,305,603 as applied to claim 1 above, and further in view of Bai et al. US 2021/0143894.
Consider claim 7, Hao in view of Dar discloses every claimed limitation in claims 1 and 6.
However Hao in view of Dar does not explicitly disclose at least one of equalizing at a slot-level, wherein a slot comprises a plurality of symbols and a subslot comprises a symbol. Bai teaches at least one of equalizing at a slot-level, wherein a slot comprises a plurality of symbols and a subslot comprises a symbol (see FIG. 5 and 7, ¶ [0055-0056] and [0060], wherein the equalization is performed at a plurality of symbols in parallel). Bai further discloses significantly reducing processing delay to the level of channel delay, as oppose to OFDM symbol length (see ¶ [0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao in view of Dar, and to include at least one of equalizing at a slot-level, wherein a slot comprises a plurality of symbols, as taught by Bai for the purpose of significantly reducing processing delay to the level of channel delay, as oppose to OFDM symbol length, as discussed by Bai (see ¶ [0054]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 in view of Dar US 10,305,603 as applied to claims 1 above, and further in view of Bakulin et al. US 2018/0212809.
Consider claim 8, Hao in view of Dar discloses every claimed limitation in claim 1.
However Hao in view of Dar does not explicitly disclose wherein the technique for equalizing the one or more fifth-generation (“5G”) radio signals in parallel comprises equalizing a plurality of subcarriers in parallel. Bakulin teaches wherein the technique for equalizing the one or more fifth-generation (“5G”) radio signals in parallel comprises equalizing a plurality of subcarriers in parallel (see FIG. 2 and 10, ¶ [0083]). Bakulin further discloses reducing peak to average power ratio (see ¶ [0001]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao, and to include wherein the technique for equalizing the one or more fifth-generation (“5G”) radio signals in parallel comprises equalizing a plurality of subcarriers in parallel, as taught by Bakulin for the purpose of reducing peak to average power ratio, as discussed by Bakulin (see ¶ [0001]).

Claims 14-15, 22-23, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 in view of Bakulin et al. US 2018/0212809.
Consider claim 14, Hao in view of Dar discloses every claimed limitation in claim 9.
However Hao in view of Dar does not explicitly disclose the processor to perform the equalization in parallel for a plurality of subcarriers. Bakulin teaches the processor to perform the equalization in parallel for a plurality of subcarriers (see FIG. 2 and 10, ¶ [0083]). Bakulin further discloses reducing peak to average power ratio (see ¶ [0001]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao, and to include the processor to perform the equalization in parallel for a plurality of subcarriers, as taught by Bakulin for the purpose of reducing peak to average power ratio, as discussed by Bakulin (see ¶ [0001]).

Consider claims 15, 23 and 30, Bakulin discloses wherein a parallel processing unit thread block equalizes subcarriers associated with a physical resource block (see ¶ [0083]).
 
Claims 22 and 32 are rejected on the same ground as for claim 14 because of similar scope.

Claims 12, 19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 in view of Waldhauser et al. US 2017/0180159 as applied to claims 9, 16, and 24 above, and further in view of Bui US 2009/0185611 in view of Dar US 10,305,603.
Consider claim 12, Hao in view of Waldhauser discloses every claimed limitation in claim 9.
However Hao in view of Waldhauser does not explicitly disclose the one or more processors to determine, based at least in part on a MIMO configuration, to perform at least one of Cholesky or LU factorization to solve the coefficient and residual error values of the LMMSE estimation.
Bui teaches the one or more processors to determine to perform at least one of Cholesky or LU factorization to solve the coefficient and residual error values of the LMMSE estimation (see ¶ [0009-0014]). Bui further discloses computing the equalizer filter coefficients to be computationally les complex (see ¶ [0008]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao in view of Waldhause, and to include the one or more processors to determine to perform at least one of Cholesky or LU factorization to solve the coefficient and residual error values of the LMMSE estimation, as taught by Bui for the purpose of computing the equalizer filter coefficients to be computationally les complex, as discussed by Bui (see ¶ [0008]).
However, Hao in view of Waldhauser and Bui do not explicitly disclose the one or more processors to determine, based at least in part on a MIMO configuration, coefficient. Dar teaches the one or more processors to determine, based at least in part on a MIMO configuration, coefficient (see FIG. 4C and col. 7 lines 56-65, wherein the technique for equalizer 470 is based at least in part of the coefficients selected form the MIMO configuration controller 470). Dar further discloses supporting a lower BER and/or a higher data-transport capacity (see col. 1 lines 60-63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao in view of Waldhauser in view of Bui, and to include teaches the one or more processors to determine, based at least in part on a MIMO configuration, coefficient , as taught by Dar for the purpose of supporting a lower BER and/or a higher data-transport capacity, as discussed by Dar (see col. 1 lines 60-63).

Claims 19 and 27 are rejected on the same ground as for claim 12 because of similar scope.

Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US 2021/0297121 as applied to claims 9 and16 above, and further in view of Monk et al. US 7,154,957.
Consider claim 13, Hao discloses every claimed limitation in claim 9.
However Hao does not explicitly disclose the one or more processors to perform the equalization, in parallel, of data symbols associated with a frequency bin. Monk teaches the one or more processors to perform the equalization, in parallel, of data symbols associated with a frequency bin (see col. 8 lines 9-13). Monk further discloses compensating for variations in the frequency spectrum (see col. 8 lines 16-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hao, and to include the one or more processors to perform the equalization, in parallel, of data symbols associated with a frequency bin, as taught by Monk for the purpose of compensating for variations in the frequency spectrum, as discussed by Monk (see col. 8 lines 9-13).

Claim 21 is rejected on the same ground as for claim 13 because of similar scope.

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633